DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 3 have been amended.  Claim 11 is cancelled.  Claims 1-10 are pending in the instant application.  Claims 3-6, and 8-10 remain withdrawn.   Claims 1-2 and 7 are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Paul Teng on 01/08/2021 has been entered.   However, the amendment introduces New Matter.

Response to Arguments/Amendments

Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendments to claim 1 by replacing the formula (I) 
    PNG
    media_image1.png
    126
    136
    media_image1.png
    Greyscale
with 
    PNG
    media_image2.png
    152
    224
    media_image2.png
    Greyscale
 obviates the rejection.  The rejection is hereby withdrawn.

Claim rejection under 35 U.S.C.§102(a)(1)
 	Applicants’ amendment to claim 1 by replacing the formula (I) 
    PNG
    media_image1.png
    126
    136
    media_image1.png
    Greyscale
with 
    PNG
    media_image2.png
    152
    224
    media_image2.png
    Greyscale
 obviates the rejection.  The rejection is hereby withdrawn.

Claim rejection under 35 U.S.C.§103(a)

	        Applicants’ amendment to claim 1 obviates the rejection.  The rejection is hereby withdrawn.

The following rejections are necessitated by the amendment filed 01/08/2021:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and 7 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 is drawn to a cobalt complex compound having a structure represented by the following general formula 
    PNG
    media_image2.png
    152
    224
    media_image2.png
    Greyscale
  wherein: X is selected from the group consisting of halides; pseudohalides; anionic ligands selected from CN-, H-, RS-, RO-;
Y is (un)substituted or substituted cvcloalkyl and is selected from the group consisting of
(un)substituted or substituted amine, oxy, azo, amino, halo, nitro, cyano, hydroxyl, carbonyl, thiocarbonyl, carboxylic, ester, alkoxy, alkylamino, arylaminocarbamide, carbamate, hydrazine, sulfonyl, sulphide, thioether, sulphonamide, or phosphates.   However, amended 
    PNG
    media_image3.png
    203
    134
    media_image3.png
    Greyscale
  , and 
    PNG
    media_image4.png
    173
    131
    media_image4.png
    Greyscale
at Schemes 1-2, and claim 2.  However, the specification does not describe the cobalt complex compound having a structure represented by the following general formula 
    PNG
    media_image2.png
    152
    224
    media_image2.png
    Greyscale
  defined in claim 1.  Therefore, claim 1 introduces New Matter.  Claim 7 depending on claim 1 is rejected, accordingly.  
	To overcome the rejection, Applicants need to remove the new matter (i.e. claim 1) or point out the support in the original disclosure for the amended claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Specifically, amended claim 1 is drawn to a compound of formula (I) wherein X is RS- or RO-.  However, R is not defined in claim 1.  Therefore, claim 1 is indefinite.  Claim 7 depending on claim 1 is rejected, accordingly.

Claim Objection
Claim 1 is objected to because of the following informalities:  The phrase “X is selected from the group consisting of halides; pseudohalides; anionic ligands selected from CN-, H-, RS-, RO-“ is suggested to be replace with “X is halides, pseudohalides, CN-, H-, RS-, or RO-“ to make the definition of “X” more straightforward.   
Claim 2 is objected to as being dependent upon a rejected base claim 1.

Conclusions
Claims 1, and 7 are rejected.
Claim 2 is objected to.
Claims 3-6, and 8-10 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731